FORET, Judge,
concurring.
I was the author in Harrell v. The Military Department, State of Louisiana, 457 So.2d 314 (La.App. 3 Cir.1984), and was a member of the panel in Chapman v. Belden Corporation, 414 So.2d 1283 (La.App. 3 Cir.1982). Upon reconsideration of the issue presented in Chapman and in Harrell, I am convinced that we erred. I fully subscribe to the interpretation of La.R.S. 23:1211 as espoused in Willis v. State of Louisiana, 502 So.2d 124 (La.App. 3 Cir.1987), writ denied, 503 So.2d 495 (La.1987), and the interpretation and result in the case sub judice. For these reasons I respectfully concur.